Citation Nr: 0823257	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  02-06 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
residuals of post-operative left hernia repair.   

2.	Entitlement to a rating in excess of 20 percent for 
residuals of post-operative right hernia repair.   


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968.

This matter is before the Board of Veterans' Appeals (Board) 
from a June 2001 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied increased ratings for residuals of post-operative left 
and right hernia repairs, assessed at zero percent and 10 
percent respectively.  The RO issued a notice of the decision 
in July 2001, and the veteran timely filed a Notice of 
Disagreement (NOD) in October 2001.  Subsequently, in April 
2002 the RO provided a Statement of the Case (SOC), and 
thereafter, in May 2002, the veteran timely filed a 
substantive appeal.

On appeal in December 2003 the Board remanded the case for 
further development, to include obtaining Social Security 
Administration (SSA) records, and affording a VA examination.  
Thereafter in June 2005 the RO issued a Supplemental 
Statement of the Case (SSOC).  

Again on appeal in November 2005, the Board remanded the case 
for further action, to include affording the veteran a Board 
hearing.  A video conference hearing on these matters 
occurred in March 2006 where the veteran presented as a 
witness before the undersigned veterans law judge.  A 
transcript of the hearing is of record.  

On appeal in May 2006, the Board again remanded the case for 
additional development, to include directing the Appeals 
Management Center (AMC)/RO to provide proper Veterans Claims 
Assistance Act (VCAA) notice and to refer the case to the 
Under Secretary for Benefits or the Director of the 
Compensation & Pension Service for consideration of awarding 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1).  

In February 2008 the Director of the Compensation & Pension 
Service issued a favorable decision based on the provisions 
of 38 C.F.R. § 3.321(b)(1), elevating the veteran's 
evaluation for the service connected residuals of right 
hernia repair to 20 percent and his service connected 
residuals of left hernia repair to 10 percent, both effective 
from March 26, 2001, the date the RO received the veteran's 
increased rating claims.  The Director did not consider the 
provisions of 38 C.F.R. § 4.16(b). The AMC/RO implemented 
this decision in February 2008, and provided notice thereof 
in a letter dated May 2008.  It also issued an SSOC in May 
2008.  As the veteran has not been granted the maximum 
benefit allowed for either inguinal hernia, he is presumed to 
be seeking a higher rating and the claim is still active.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993)

The Board finds that the AMC/RO complied with the Remand 
directives, and therefore the Board may proceed with its 
review of the appeal.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).  The Board 
also parenthetically notes that, pursuant to the Board's 
December 2003 Remand Order, in January 2004 the Veterans 
Benefits Administration (VBA) sent a request to the SSA for 
"medical records used to support the favorable 1996 
disability decision."  A subsequent, January 2004 response 
from the SSA indicates that the veteran's records were not 
located at the SSA National Records Center (NRC), but 
instead, were located at the SSA jurisdictional office in 
Austin, Texas.  The correspondence therefore referred the VBA 
to contact that Austin office, but the claims file does not 
reflect that the VBA or AMC/RO submitted any such request to 
the Austin office.  While at first blush this would appear to 
create a Stegall violation with respect to the December 2003 
Board Remand, a review of the claims folder reflects that the 
1996 SSA decision, complete with a list of the evidence 
considered, has been associated with the file.  In addition, 
as the October 1996 SSA decision relied upon evidence that 
pre-dated that decision and pre-dated the veteran's March 26, 
2001 claims that are instantly on appeal, any such medical 
evidence would reflect the veteran's past level of disability 
that would fall outside of the earliest possible effective 
date for the increased rating claims currently at issue, as 
contemplated by 38 C.F.R. § 3.400(o)(2).  See 38 C.F.R. § 
3.400(o)(2) (providing that for increase in disability 
ratings, the effective date to be assigned should be the 
"[e]arliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date, otherwise, date of 
receipt of claim") (emphasis added).     

In addition, the Board notes that in a July 2005 statement, 
the veteran indicated that he was "seeking a rating of 100% 
IU, and I realize that since my disability rating is only 
10%, that I need to request this rating on extra-schedular 
basis.  I am unable to work due to my service-connected 
disabilities."  He specifically referenced the regulation 
governing such ratings, namely, 38 C.F.R. § 4.16(b), which 
permits the Director of the Compensation & Pension Service to 
assign a total disability rating for "veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in [38 
C.F.R. § 4.16(a)]."  While the Board recognizes that the RO 
has previously adjudicated a claim for TDIU, which it denied 
in February 2004, the veteran has raised a new TDIU claim in 
his March 2005 correspondence.  The Board therefore refers 
this matter to the RO for further action, to include 
adjudication of this issue after providing proper VCAA notice 
and after referring the TDIU claim to the Director of the 
Compensation & Pension Service for an extra-schedular 
assessment specifically based on 38 C.F.R. § 4.16(b).     

With respect to the scarring associated with the veteran's 
multiple inguinal hernia repairs, this aspect of the appeal 
(claims for separate compensable ratings for post-operative 
right and left inguinal scars) is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
the information and evidence necessary to substantiate the 
claims addressed in this decision; of the information VA 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.
2.	The veteran's service connected right and left inguinal 
hernias have necessitated multiple surgical repairs; the 
post-operative residuals (other than scars, which are 
addressed in the remand below) include pain and 
significant industrial impairment; however, neither hernia 
is large, irreducible, inoperable or not well supported by 
truss.


CONCLUSIONS OF LAW

1.	The criteria for an increased rating to 20 percent, but no 
more than 20 percent, for residuals of post-operative left 
hernia repairs are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 
7338 (2007).

2.	The criteria for a rating in excess of 20 percent for 
residuals of post-operative right hernia repairs have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.6, 4.7, 4.114, Diagnostic Code 7338 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  



a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the May 
2006 and May 2008 letters sent to the veteran by the RO 
adequately apprised him of the information and evidence 
needed to substantiate the claims, and of the information it 
failed to provide in a timely fashion, any resulting 
prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice 
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), determined 
that VA must provide notice that includes: (1) notification 
that the claimant must provide (or ask the Secretary to 
obtain), medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) at least general notice of any specific measurement or 
testing requirements needed for an increased rating if the 
Diagnostic Code contains rating criteria that would not be 
satisfied by demonstrating only a general worsening or 
increase in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life; 
(3) notification that if an increase in disability is found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from 0% to as much as 
100% (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life; and (4) 
notification of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that 
are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability, as 
outlined by the Court in Vazquez-Flores, supra.  

The May 2006 and May 2008 letters from the RO satisfy these 
mandates.  The May 2006 letter informed the veteran about the 
type of evidence needed to support his claims, namely, proof 
that his service connected disabilities had worsened, while 
the May 2008 correspondence specifically provided the 
notification contemplated by Vazquez-Flores (i.e., apprising 
the veteran that he should provide evidence demonstrating the 
impact that his service connected disabilities have had on 
his employment and daily life; supplying the specific 
Diagnostic Code (7338) pertaining to inguinal hernias and 
informing him that Diagnostic Codes typically range from zero 
percent to 100 percent; and notifying him about the types of 
medical and lay evidence that he may submit to support his 
claims).  The May 2006 correspondence clearly disclosed VA's 
duty to obtain certain evidence for the veteran, such as 
medical records, employment records and records held by any 
Federal agency, provided the veteran gave consent and 
supplied enough information to enable their attainment.  It 
made clear that although VA could assist the veteran in 
obtaining these records, he carried the ultimate burden of 
ensuring that VA received all such records.  This letter 
additionally apprised the veteran that VA would schedule a 
medical examination or obtain a medical opinion for him if 
the RO determined such to be necessary to make a decision on 
the claims.  Although not required to do so, it also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession, see 73 
Fed. Reg. 23353, 23354 (Apr. 30, 2008), and it apprised him 
of the manner in which VA calculates disability ratings and 
assigns effective dates pursuant to Dingess.  The Board thus 
finds that the veteran was effectively informed to submit all 
relevant evidence in his possession, and that he received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
June 2001 RO decision that is the subject of this appeal in 
its May 2006 or May 2008 letters.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide any pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.    

The Board determines that any presumed prejudice as a result 
of the belated VCAA notice has been rebutted.  Specifically, 
with respect to the information provided in the May 2006 
letter, the Board finds that the RO cured the timing defect 
by providing this VCAA notice together with readjudication of 
the claims, as demonstrated by the May 2008 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  As for the 
information contained in the May 2008 letter, which set forth 
the requirements enunciated in Vazquez-Flores, while the RO 
did not thereafter readjudicate the veteran's claims, see 
Prickett, supra, the veteran has demonstrated actual 
knowledge of the ability to offer lay statements in support 
of his claims and information regarding the manner in which 
his service connected disabilities have impacted his 
employment, the possibility of seeking an extraschedular 
rating, and the general requirement that he must provide 
proof that his service connected disabilities have worsened.  
Dalton, 21 Vet. App. at 30; see March 2007 Letter from the 
Veteran ("I am requesting . . . a pay scale rating for 60% 
rating"); March 2006 Video Conference Hearing Transcript at 
6, 8 (testifying that he felt constant pain in the bilateral 
hernia regions and detected a "bulge"  on the right side); 
February 2004 Statement in Support of Claim (asking for 
extraschedular consideration and quoting 38 C.F.R. § 
3.321(b)(1)); July 2003 Letter from the Veteran (stating that 
he had sent VA a newspaper article and medical records to 
support his claims); March 2003 Letter from the Veteran 
(indicating that he had sent VA medical records in support of 
his claims); October 2002 Letter from the Veteran's Wife 
(describing the veteran's complaints of pain in the lower 
stomach area, muscle weakness, and occurrence of numerous 
hernia surgeries); October 2001 NOD (indicating disagreement 
with the 10 percent evaluation and stating that "it needs to 
be upgraded").  

The Board also finds it noteworthy that the veteran has 
navigated the VA benefits system with the assistance of an 
accredited representative, whose sole purpose is to help the 
veteran understand how to file and ultimately obtain the 
benefits he seeks.  Cf. Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (stating that "[a] claimant's representation 
by counsel does not alleviate VA's obligation to provide 
compliant notice; however, that representation is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").   In 
addition, on no less than two occasions, in April 2002 and 
again in June 2005, VA has supplied the veteran with the 
provisions of the applicable Diagnostic Code pertaining to 
inguinal hernias (7338), and, although invited to do so in 
the May 2008 RO letter, the veteran submitted no additional 
evidence or otherwise indicated a lack of understanding about 
the type of evidence needed to substantiate his claims.  
Under such a circumstance, the Board cannot conclude that any 
prejudice stemming from the belated May 2008 VCAA notice 
remains; instead, the Board determines that such prejudice 
has been rebutted.        

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive VA examinations in May 2001, July 2002 and March 
2005, which were thorough in nature and adequate for rating 
purposes.  The Board finds that these records and the other 
medical evidence of record is sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to inguinal hernias, 38 C.F.R. § 4.114, 
Diagnostic Code 7338 sets forth the pertinent rating 
criteria.  A veteran will receive a rating of 10 percent when 
he has a postoperative recurrent inguinal hernia, readily 
reducible, well supported by truss or belt, while he will 
generate a 30 percent rating for a small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible.  A veteran with 
a large inguinal hernia, postoperative recurrent, not well 
supported under ordinary conditions and not readily 
reducible, when considered inoperable, will garner the 
maximum 60 percent evaluation.  

Additionally, the Note accompanying Diagnostic Code 7338 
provides that 10 percent shall be added for bilateral 
involvement, provided the second hernia is compensable.  This 
means that the more severely disabling hernia shall be rated, 
with only 10 percent added for the second hernia, if the 
second hernia is of compensable degree.  38 C.F.R. § 4.114, 
Diagnostic Code 7338, Note. 

Extraschedular Ratings
Pursuant to 38 C.F.R. § 3.321(b)(1), to accord justice in the 
exceptional case where the assigned schedular evaluation is 
found to be inadequate, the Under Secretary for Benefits or 
the Director of the Compensation & Pension Service, upon 
field station submission, is authorized to approve on the 
basis of the criteria set forth in 38 C.F.R. § 3.321 an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability.  38 C.F.R. § 3.321(b)(1); accord Thun 
v. Peake, No. 05-2066 (Apr. 23, 2008).  The governing norm in 
these exceptional cases is: A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1); accord Thun, supra ("The threshold 
factor for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available extraschedular evaluations for 
that service-connected disability are inadequate").  Thus, 
in certain cases, where "the rating schedule will be 
inadequate . . . extra-schedular consideration permits VA to 
rate veterans who do not meet the criteria precisely."  
Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  Accordingly, 
"initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability," and "if the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule."  Thun, supra.  In such 
a case, "the assigned schedular evaluation is . . . 
adequate, and no referral is required."  Id.   

If, however, "the schedular evaluation does not contemplate 
the claimant's level of disability and symptomatology and is 
found inadequate, the . . . Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  Id. (emphasis added).  When the Board 
determines that "the rating schedule is inadequate to 
evaluate a claimant's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for . 
. . a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating."  Id. (emphasis added).  

It should be noted that the claimant need not demonstrate 
that his or her service connected disability causes 
interference with "obtaining or retaining" employment, as 
such a test would "exact[] a higher standard than is 
required for a finding of 'marked interference with 
employment' under § 3.321(b)(1)."  Id.  Instead, VA has 
contemplated and set such a higher standard in other 
regulations, namely 38 C.F.R. §§ 4.15 and 4.16, which govern 
total disability based on unemployability (TDIU).  Id. 
(noting that "difficulty in obtaining or retaining 
employment is an element considered for establishing a rating 
of total disability based on individual unemployability 
(TDIU)").  As the Court has observed, "[t]o require the 
same showing to establish one factor for review in 
determining entitlement to extraschedular consideration would 
create an impermissible overlap between these two concepts 
and implies that they are sui generis in name only."  Id.  
That is, "[c]onsistent with VA regulations and Court 
precedent, extraschedular consideration may be warranted for 
disabilities that present a loss of earning capacity that is 
less severe than one where the veteran is totally 
unemployable."  Id.       

The Board itself may not assign an extraschedular rating in 
the first instance, but must leave that initial determination 
to the Under Secretary for Benefits or the Director of the 
Compensation & Pension Service.  Bowling v. Principi, 15 Vet. 
App. 1, 10 (2001) (recognizing that "the [Board] is not 
authorized to assign an extraschedular rating in the first 
instance under 38 C.F.R. § 3.321(b)"); accord Smallwood v. 
Brown, 10 Vet. App. 93, 98 (1997); Floyd, 9 Vet. App. at 94, 
95.  The Board may, however, consider and adjudicate the 
issue of whether the RO should refer such a matter to 
appropriate personnel for extraschedular consideration 
pursuant to the procedures of 38 C.F.R. § 3.321, and further 
may determine, after an initial review by the authorities 
pursuant to § 3.321(b)(1), the propriety of assigning an 
extraschedular evaluation.  Smallwood, supra (acknowledging 
that precedent did "not limit the [Board's] duty to consider 
whether an extra-schedular rating should be addressed by the 
appropriate official"); Floyd, supra ("38 C.F.R. § 
3.321(b)(1) acts as a funnel to channel requests for an 
extraschedular rating through certain officials who posses 
the delegated authority to assign such a rating in the first 
instance") (emphasis in original).       
 
b. Increased Disability Ratings
Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, "the relevant temporal focus . 
. . is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed 
until VA makes a final decision on the claim."  Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).   In this regard, the 
Court has recognized that "[i]f VA's adjudication of any 
increased-rating claim is lengthy, a claimant may experience 
multiple distinct degrees of disability that would result in 
different levels of compensation from the time the increased-
rating claim was filed until a final decision on that claim 
is made."  Hart, supra, at 509.  Accordingly, "staged 
ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings."  Id.  In addition, "[w]here 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.  

c. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  
 


III. Analysis

a. Factual Background 
In October 1996 the SSA granted the veteran's claim for 
disability benefits, finding that the veteran had been 
disabled since March 1994, having not engaged in any 
substantial gainful activity since the disability onset date.  

January 1999, March 1999 and April 1999 VA medical records 
indicate that the veteran had developed pain in the right 
groin area, especially with movement.  He had no nausea or 
vomiting, had regular bowel movements and continued to eat 
well.  A physical examination revealed the presence of 
bilateral scars, both well-healed without erythema on the 
right side.  He had pain inferior to the incision, but no 
hernia palpated.  

By June 1999, the veteran continued to lodge complaints of 
right inguinal hernia pain, and a physical assessment 
disclosed the presence of "a small tender non-erythematosus 
bulge in the area of the inguinal canal.  This bulge is non-
reducible and does not increase with cough or other attempts 
to increase [abdominal] pressure."  Based on these data, the 
clinician assessed the veteran as having "probable fibrous 
scarring 2d to multiple operations which is causing him pain.  
No evidence of hernia."  

A subsequent, July 1999 VA General Surgery Consultation 
Report similarly indicates that the veteran had no hernia on 
the right or left inguinal regions.  The surgeon determined 
that the veteran had right inguinal pain without evidence of 
a hernia and suggested that the veteran try non-steroidal 
medications.  He urged the veteran to return if a mass 
developed.           

Effective from March 26, 2001, the veteran had a combined 
evaluation of 30 percent for his service connected residuals 
of bilateral hernia repairs (10 percent for the left side; 20 
percent for the right side).  From November 30, 2006, he had 
a combined assessment of 50 percent for his service connected 
bilateral hernia repairs (10 percent for the left side; 20 
percent for the right side) and his service connected 
depressive disorder (evaluated at 30 percent).

In May 2001, the veteran underwent a VA examination to assess 
the current severity of his service connected bilateral 
inguinal hernias.  The clinician reviewed the veteran's 
medical records and noted that he had undergone numerous 
hernia surgery repairs.  The veteran complained of pain in 
the right groin area, for which he had received treatment and 
pain medication with good results.  At the time of the 
examination, the veteran complained of a slight bulge on the 
right side, but he denied experiencing fever, chills, 
constipation, shortness of breath, chest pain, recent weight 
loss, melena, or change in bowel habits.  

A physical examination revealed the presence of a well-healed 
scar in the umbilical region without evidence of hernia.  
This area appeared non-tender to palpation, and an 
examination of the bilateral groin areas disclosed intact 
repairs without evidence of recurrence on either side.  Based 
on these data, the physician diagnosed the veteran with a 
history of recurrent hernias, without evidence of current 
recurrence.  He had slight complaints of numbness and pain 
sensation on the right side, which over the counter 
medication easily remedied.  The physician also gave the 
veteran a prescription for an athletic support.        

An August 2001 VA Form 20-8992 reflects that the veteran used 
a metal brace truss for his several recurring hernia repairs.  

In July 2002 the veteran submitted to another VA examination.  
The clinician did not review the claims file, but noted that 
the veteran had ceased working in construction in 
approximately 1993 because of his hernias.  At this time the 
veteran reported that his hernias caused pain in the groin 
area bilaterally, and that he could not lift anything because 
of said pain.  A physical examination revealed the presence 
of two incisional scars in the right and left groin areas, 
(each about 12 cm long) related to the hernia repairs.  The 
veteran exhibited a normal gait without limitation of 
mobility.  Based on these data, the clinician diagnosed the 
veteran with multiple bilateral hernia repairs, with 
additional surgery on the right pending.  He also concluded 
that "the veteran is not employable with his skills.  His 
work always required heavy lifting."    

In February 2004, the veteran submitted a statement, whereby 
he raised the issue of an extra-schedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1), which permits an 
extra-schedular award in situations where the schedular 
ratings are inadequate in the cases of exceptional or unusual 
disability pictures.   

A December 2004 VA medical record conveys that the veteran 
appeared for his "first visit in some time.  He has . . . 
been doing well."  The veteran did not have fevers, chills, 
weight loss, chest pain, abdominal pain, or bowel problems.

As reflected in a March 2005 VA medical examination report, 
where the clinician did not review the veteran's file, the 
clinician indicated that the veteran had a soft abdomen 
without masses, and with bowel sounds x4.  He had a well-
healed bilateral inguinal herniorrphaohy scars, without a 
hernia appreciated on the left side or right side with 
palpable prominent chords.  On the right, he had laxity at 
the ring, but again, no hernia appreciated.  The clinician 
diagnosed the veteran with a history of multiple bilateral 
herniorrhapies, without recurrence appreciated.    

The veteran submitted a statement in July 2005, where he 
asserted that he could not work as a result of his service 
connected hernias.  He sought 100 percent disability based on 
unemployability, and specifically requested extraschedular 
consideration under the provisions of 38 C.F.R. § 4.116(b).  
He also asserted that his March 2005 VA examination was 
inadequate, as the clinician saw him "for no more than five 
minutes, and she failed to do any kind of examination 
concerning my disabilities, and it's [sic] history."

A September 2005 Certificate of Visit from the VA Medical 
Center in Houston indicates that the veteran would be 
"unable to perform his. . . regular work duties . . . ."  
The clinician indicated that the veteran should lift no 
weight more than 10 lbs.  

At his March 2006 video conference hearing the veteran 
testified that he had sustained multiple hernia repairs in 
the past.  Hearing Transcript at 3-4.  His accredited 
representative also indicated that the veteran drew 
disability benefits from the SSA due to his hernia disability 
and resulting inability to work.  Hearing Transcript at 4.  
The veteran noted that he had last worked as a farm laborer 
in 1994, and that he enjoyed camping and fishing for 
recreation, although he had been unable to perform these 
activities for approximately the past three years.  Hearing 
Transcript at 5.  He additionally conveyed that he felt 
constant pain in the hernia region when sitting, standing and 
walking, and that only laying still on his couch relieved 
this pain.  Hearing Transcript at 6, 7.  He could not bend 
down or pick up items, and further stated that his wife had 
noticed a bulging in the hernia area. Hearing Transcript at 
7.  He had scar tissue build-up from his multiple hernia 
surgical repairs, and the veteran indicated that doctors had 
told him that he would have to undergo another hernia 
surgery.  Hearing Transcript at 7-8.  The right side caused 
more pain than the left side.  Hearing Transcript at 8.       

As reflected in a November 2006 statement, the veteran 
indicated that "I have reviewed my personal claim folder to 
make sure that I have given the VA all of the evidence I have 
concerning this claim."  

b. Discussion
The Board determines that the evidence supports the claim 
for an increased rating from 10 to 20 percent, for the 
veteran's post-operative left inguinal hernia but it 
preponderates against a rating in excess of 20 percent for 
his post-operative right inguinal hernia.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(b)(1), 4.114, Diagnostic Code 
7338.  The evidence of record clearly demonstrates that both 
of the veteran's service connected inguinal hernias have 
necessitated multiple surgical repairs.  However, neither 
hernia is large, irreducible or inoperable and while the 
veteran wears a truss, there is no competent evidence to 
show that either hernia is not well supported by a truss.  
Such findings are consistent with 10 percent scheduler 
ratings for the right and left inguinal hernia; the criteria 
for the next highest schedualr rating of 30 percent under 
the applicable rating criteria found in Diagnostic Code 7338 
are not been met for the right or left inguinal hernia.  

The evidence does not show that the veteran has a large 
inguinal hernia on either side, nor is either hernia 
inoperable, as would typify a 60 percent evaluation under 
Code 7338.  Instead, available VA medical records from 1999, 
2001 and 2005 denote that the veteran did not have current 
inguinal hernias upon examination, and the May 2001 examiner 
expressly concluded that the veteran did not have a 
recurrence of bilateral hernias.  The fact that the veteran 
did not receive VA medical treatment for complaints of 
hernia-related issues from July 2002 to December 2004 
indicates to the Board that he had coped with his bilateral 
hernia disability and that he had no documented complaints 
about any truss failing to support the hernias; indeed, the 
veteran has not made any such claim.  The evidence also 
reflects that the veteran has undergone numerous bilateral 
hernia surgeries, which weighs against a finding that his 
hernias are inoperable, as would typify a 60 percent rating.   

The post-operative residuals of the veteran's right and left 
inguinal hernias (other than scars, which are addressed in 
the remand below) are also manifested by significant 
industrial impairment.  Pursuant to the Board remand and 
after a referral for consideration of an extraschedular 
evaluations under the provisions of 38 C.F.R. § 3.321(b)(1), 
the RO granted extraschedular ratings of 10 percent for each 
hernia. The RO's action recognizes that the schedular 
criteria do not adequately compensate for the nature and type 
of disability experienced by the veteran as a result of his 
residuals of multiple bilateral hernia repairs, manifested by 
constant pain, limitation in lifting and repeated surgeries; 
the extraschedular elevations of 10 percent for both inguinal 
hernias does compensate for this unusual disability picture.  
In particular, the fact that the veteran has had no less than 
six hernia repairs comports with the extraschedular factor 
contemplating compensation for service connected disorders 
requiring frequent periods of hospitalization.  Thus, the 
current ratings take these factors and the resultant marked 
industrial impairment into account.  As to the veteran's 
claim of his inability to work because of his bilateral 
inguinal hernia, he had raised a claim for a total 
compensation rating based upon individual unemployability.  
Since the Board does not have jurisdiction of this matter, it 
is referred to the RO for appropriate development and 
adjudication.  See introduction, above.

The Board is cognizant of the fact that a rating in excess of 
10 percent may not be assigned for the more minor, left 
hernia residuals, pursuant to the Note accompanying 
Diagnostic Code 7338, which directs that "the more severely 
rated disabling hernia is to be evaluated, and 10 percent, 
only, added for the second hernia, if the latter is of 
compensable degree."  38 C.F.R. § 4.114, Diagnostic Code 
7338, Note.  The veteran's left hernia is rated 10 percent on 
a schedular basis, whereas the right hernia is rated 20 
percent based upon schedular and extraschedular criteria.  
The Board does not construe the Note to Code 7338 cited above 
as precluding an additional 10 percent for the left hernia on 
an extraschedular basis.   

In view of the foregoing, the Board finds that the criteria 
for an increased rating to 20 percent, but no more than 20 
percent, for residuals of post-operative left hernia repair 
are met but the criteria for a rating in excess of 20 percent 
for residuals of post-operative right hernia repair have not 
been met.  38 C.F.R. §§ 3.102, 3.159, 3.321, 4.114, 
Diagnostic Code 7338.  As the preponderance of the evidence 
is against the claims for an even higher rating for the left 
hernia or an increased rating for the right hernia, the 
benefit of the doubt doctrine does not apply to this aspect 
of the appeal.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 
F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the 
benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant").      


ORDER

An increased rating to 20 percent, but no more than 20 
percent, for post-operative residuals of a left inguinal 
hernia is granted.   

A rating in excess of 20 percent for for post-operative 
residuals of a right inguinal hernia pair is denied.   


REMAND

Additional development is warranted to address whether 
separate compensable disability ratings are warranted for the 
veteran's bilateral scarring associated with his left and 
right inguinal hernia surgical repairs.  38 C.F.R. § 19.9 
(2007).  The Board recognizes that because the veteran has 
bilateral scarring in the areas where he has undergone his 
multiple hernia surgery repairs, under Esteban v. v. Brown, 6 
Vet. App. 259 (1994), the question of whether such scars have 
separate and distinct manifestations, to include tenderness 
on physical (objective) examination.  See, e.g., 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  If he does, he should receive 
additional compensation for such a manifestation under the 
appropriate Diagnostic Code.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  Thus, the Board must consider the propriety 
of assigning an additional, separate rating under other 
Diagnostic Codes, to include those governing scarring.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

In terms of disability ratings for scars, the Board comments 
that at the time the veteran filed his March 2001 increased 
rating claims, the following pertinent provisions were in 
effect: Under 38 C.F.R. § 4.118, Diagnostic Code 7803, a 
veteran with a superficial scar, poorly nourished, with 
repeated ulceration would receive a maximum 10 percent 
rating, while, pursuant to Diagnostic Code 7804, a veteran 
would garner a maximum 10 percent evaluation for having a 
superficial, tender scar that was painful on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804 (2001).  Other scars were to be rated on the limitation 
of function of the part affected, according to Diagnostic 
Code 7805 (2001).     

The applicable section of the Code of Federal Regulations 
setting forth the rating criteria for scars underwent a 
change during the pendency of this case, effective from 
August 30, 2002.  See 67 Fed. Reg. 49596 (July 21, 2002); 67 
Fed. Reg. 58448 (Sept. 16, 2002).  As a general matter, 
"[c]ongressional enactments and administrative rules will 
not be construed to have retroactive effect unless their 
language requires this result."  Kuzma v. Principi, 341 F.3d 
1327, 1328 (Fed. Cir. 2003) (internal quotation marks and 
citation omitted).  Accordingly, when a new statute or 
regulation has been promulgated while a claim is still 
pending, the new provision will apply only to the period on 
and after its effective date, unless otherwise clearly 
indicated by the statute or regulation, while the former 
provision will apply to the pending claim prior to that 
effective date.  See id.; VAOPGCPREC 7-03.  With these 
principles in mind, the Board recognizes that because the 
issue in this appeal relating to a rating of scars spans both 
before and after the amendment, the Board must evaluate the 
veteran's scars under both the pre-August 2002 amendment 
version of 38 C.F.R. § 4.118 as well as the post-August 2002 
amendment version, with the latter amendment effective from 
August 30, 2002.
Thus, from August 30, 2002, pertinent Diagnostic Codes of 38 
C.F.R § 4.118 provided as follows:  For a scar, other than on 
the head, face and neck, which was superficial and did not 
cause a limitation of motion, a veteran would receive a 
maximum 10 percent evaluation if it covered an area of 144 
square inches or greater under Diagnostic Code 7802.  
Pursuant to Diagnostic Code 7804, a veteran would garner a 
maximum 10 percent rating for a superficial scar that was 
painful on examination.  The regulation defines a 
"superficial scar" as one that was not associated with 
underlying soft tissue damage.  38 C.F.R § 4.118, Diagnostic 
Codes 7802, Note (2) & 7804, Note (1) (2007).  Under 
Diagnostic Code 7805, other scars should be rated on 
limitation of function of the affected part.  38 C.F.R § 
4.118, Diagnostic Code 7805 (2007).         

As discussed above, although some 1999 VA medical records 
indicate that the veteran had well-healed scars without 
erythema, the June 1999 VA examiner determined that the 
veteran had fibrous scarring, which caused him pain.  In 
addition, as of May 2001, the veteran complained of 
experiencing numbness on the right side, but more recent 
medical records did not assess the nature of the scarring, to 
include whether the scars impact or otherwise limit the 
functioning of the affected areas.  In the Board's view, 
therefore, VA must obtain a current VA medical examination to 
address this issue.

Accordingly, the case is remanded for the following action:

1. The AMC/RO must review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the 
Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 
3.159 (2007).  Notice consistent with 38 
U.S.C.A § 5103(a) and 38 C.F.R. § 
3.159(b)(1) with respect to the claims 
must:

(a) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim for the benefit sought; (b) inform 
the claimant about the information and 
evidence that VA will seek to provide; 
and (c) inform the claimant about the 
information and evidence the claimant is 
expected to provide.

For "applications for benefits pending 
before VA on or filed after" May 30, 
2008, as here, 38 C.F.R. § 3.159(b)(1) 
no longer requires that VA request that 
the claimant provide any evidence in 
his or her possession that pertains to 
the claim.  See 73 Fed. Reg. 23353, 
23354 (Apr. 30, 2008).  
 
The AMC/RO should provide the veteran 
with VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish ratings and effective dates for 
the benefit sought as outlined by the 
Court of Appeals for Veterans Claims in 
Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006).  

2. The veteran must be afforded a VA 
medical examination to evaluate his 
bilateral inguinal surgical scars.  The 
examiner should assess whether the 
veteran's scars are painful or tender on 
examination, and should further determine 
whether these scars qualify as only 
"superficial scars" (that is, scars 
that are not associated with underlying 
soft tissue damage), or whether they are 
"unstable" (i.e., manifested by 
frequent loss of covering of skin over 
the scars).     
	
3.  Then, after completion of any other 
notice or development indicated by the 
state of the record, with consideration 
of all evidence added to the record 
subsequent to the last SSOC, the AMC/RO 
must adjudicate the veteran's claims for 
separate compensable ratings for right 
and left inguinal surgical scars under 
both the pre-August 2002 and post-August 
2002 versions of the applicable 
Diagnostic Codes governing disability 
ratings for scars.  If the veteran 
remains dissatisfied with the outcome, 
the AMC/RO should issue an appropriate 
SSOC and provide an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 370 (1999) (per 
curiam).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


